14-4760
    Carrillo-Palencia v. Lynch
                                                                                                    BIA
                                                                                               Straus, IJ
                                                                                           A205 497 407


                             UNITED STATES COURT OF APPEALS
                                 FOR THE SECOND CIRCUIT

                                        SUMMARY ORDER
RULINGS BY SUMMARY ORDER DO NOT HAVE PRECEDENTIAL EFFECT. CITATION TO A SUMMARY
ORDER FILED ON OR AFTER JANUARY 1, 2007, IS PERMITTED AND IS GOVERNED BY FEDERAL RULE OF
APPELLATE PROCEDURE 32.1 AND THIS COURT=S LOCAL RULE 32.1.1. WHEN CITING A SUMMARY ORDER
IN A DOCUMENT FILED WITH THIS COURT, A PARTY MUST CITE EITHER THE FEDERAL APPENDIX OR AN
ELECTRONIC DATABASE (WITH THE NOTATION “SUMMARY ORDER”). A PARTY CITING TO A SUMMARY
ORDER MUST SERVE A COPY OF IT ON ANY PARTY NOT REPRESENTED BY COUNSEL.

           At a stated term of the United States Court of Appeals for the Second Circuit, held at
    the Thurgood Marshall United States Courthouse, 40 Foley Square, in the City of New
    York, on the 21st day of March, two thousand sixteen.

    PRESENT:
                ROBERT A. KATZMANN,
                      Chief Judge,
                ROBERT D. SACK,
                RAYMOND J. LOHIER, JR.,
                      Circuit Judges.
    _____________________________________

    JORGE ALBERTO CARRILLO-
    PALENCIA,

                                 Petitioner,

                       v.                                                   14-4760

    LORETTA E. LYNCH, UNITED STATES
    ATTORNEY GENERAL,

                      Respondent.
    _____________________________________

    FOR PETITIONER:                             Jorge Alberto Carrillo-Palencia, pro se,
                                                Stamford, CT.

    FOR RESPONDENT:                             Benjamin C. Mizer, Principal Deputy Assistant
                                                Attorney General; Ernesto H. Molina, Jr.,
                                                Assistant Director; Dana M. Camilleri, Trial
                                                Attorney, Office of Immigration Litigation, United
                                                States Department of Justice, Washington, DC.
       UPON DUE CONSIDERATION of this petition for review of a Board of Immigration

Appeals (“BIA”) decision, IT IS HEREBY ORDERED, ADJUDGED, AND DECREED that

the petition for review is DENIED.

       Petitioner Jorge Alberto Carrillo-Palencia, a native and citizen of Guatemala, seeks review

of a November 28, 2014 decision of the BIA affirming the March 13, 2014 decision of an

Immigration Judge (“IJ”) denying his motion for a continuance and ordering him removed. In re

Jorge Alberto Carrillo-Palencia, No. A205 497 407 (B.I.A. Nov. 28, 2014), aff’g No. A205 497

407 (Immig. Ct. Hartford Mar. 13, 2014). We assume the parties’ familiarity with the underlying

facts and procedural history in this case.

       Under the circumstances of this case, we have reviewed both the IJ’s and the BIA’s

decisions “for the sake of completeness.” Wangchuck v. Dep’t of Homeland Sec., 448 F.3d 524,

528 (2d Cir. 2006). We review the agency’s denial of a continuance “under a highly deferential

standard of abuse of discretion.” Morgan v. Gonzales, 445 F.3d 549, 551 (2d Cir. 2006). An IJ

“may grant a motion for continuance for good cause shown,” 8 C.F.R. § 1003.29, and abuses his or

her discretion only if his or her “decision rests on an error of law (such as application of the wrong

legal principle) or a clearly erroneous factual finding or . . . cannot be located within the range of

permissible decisions,” Morgan, 445 F.3d at 551–52 (quoting Zervos v. Verizon N.Y., Inc., 252

F.3d 163, 169 (2d Cir. 2001)).

       The agency did not abuse its discretion in denying Carrillo-Palencia’s request for a fifth

continuance of his removal proceedings. Even assuming that Carrillo-Palencia’s conviction was

not final for immigration purposes, a favorable outcome on his criminal appeal would not have

changed the outcome of his removal proceedings. His removability was based on his unlawful

presence (not his conviction), and he abandoned his only requested relief from removal by failing

to timely file his application. See 8 C.F.R. § 1003.31(c). Under these circumstances, the agency

did not abuse its discretion in denying a continuance. See Elbahja v. Keisler, 505 F.3d 125, 129 (2d
                                                  2
Cir. 2007) (concluding that an IJ did not abuse his or her discretion by denying a continuance

sought to pursue relief that was “speculative at best”); see also Morgan, 445 F.3d at 551–52.

       For the foregoing reasons, the petition for review is DENIED.

                                             FOR THE COURT:
                                             Catherine O=Hagan Wolfe, Clerk




                                                3